Citation Nr: 0739250	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder involving depression and anxiety. 

2.  Entitlement to service connection for bladder cancer, 
status postoperative radical cystoprostatectomy and 
urethrectomy (claimed as cancer of the bladder, prostate, and 
urethra).


REPRESENTATION

Appellant represented by:	Mr. Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1964.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As will be explained, since the veteran has requested a 
hearing at the RO before a Veterans Law Judge, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

In his May 2006 Substantive Appeal (on VA Form 9), the 
veteran initially requested a hearing before the Board at the 
Board's offices in Washington, DC (also commonly referred to 
as a Central Office (CO) hearing).  The veteran was then 
notified that his CO hearing had been scheduled for January 
9, 2008.  In an intervening November 2007 letter, however, 
his attorney indicated the veteran would not be able to make 
the trip to Washington, DC, because his condition had 
deteriorated.  He then indicated the veteran wanted to be 
scheduled for either a videoconference or travel Board 
hearing, since both hearings can be conducted with the 
veteran at the RO.  The RO, not the Board, schedules both 
types of hearings.



Accordingly, this case is remanded for the following action:

Contact the veteran and his attorney to 
clarify whether he prefers a 
videoconference or travel Board hearing.  
Based on his reply, schedule him for the 
type of hearing he requests at the 
earliest possible date.  Notify him of 
the date, time, and location of the 
hearing, and put a copy of this letter in 
his claims file.  Once he has been 
afforded the requested hearing, or in the 
event that he withdraws his hearing 
request or fails to appear, the case 
should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

